Order entered October 17, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01178-CV

         IN RE: THE COMMITMENT OF JOHNNY DOYLE BROWN, Appellant

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                              Trial Court Cause No. 94099-86

                                             ORDER
       Before the court is the October 13, 2016 motion of Elizabeth Crow Woods, Official Court

Reporter for the 86th Judicial District Court, for an extension of time to file the reporter’s record.

We GRANT the motion and ORDER Ms. Woods, as the Official Court Report, to file the

complete reporter’s record by December 8, 2016.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Woods, court

reporter Scott Smith, and counsel for all parties.

                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE